On Motion for Rehearing.
On the 15th day of December, 1924, a majority of this court, in an opinion rendered by Judge O'QUINN, in which I concurred, held that the trial court's judgment in this cause was correct and should be affirmed. In that opinion we held that, as a matter of law upon the undisputed facts as shown by the record in this suit, Mrs. La Coste, in the divorce suit, did not defend in good faith and upon probable grounds, and for that reason alone we affirmed the judgment.
After much reconsideration of the question since that opinion was written, I have reached the conclusion that our former opinion was erroneous in so far as we held that, as a matter of law, Mrs. La Coste could not have acted in good faith and upon probable grounds in making her defense to the divorce suit, and that therefore appellants, her attorneys in that suit, could not recover in this suit, because bound by her want of good faith and lack of probable grounds.
It is now my opinion that the judgment in the divorce suit necessarily involved a finding by the trial court in that suit that Mrs. La Coste's defense in that suit was made in good faith and upon probable grounds, and that judgment was in evidence by an agreement of the parties in this suit.
It is my opinion that, in order for the appellants in this suit to recover, it was only necessary that it be shown that Mrs. La Coste's defense in the divorce suit was made in good faith and upon probable grounds. I think that the judgment in the divorce suit was ample and conclusive evidence as against the appellee in this suit that his wife's defense in the divorce suit was made in good faith and upon probable grounds.
The trial court in this suit having found that $150 would be a reasonable attorneys' fee for appellants, I think that our former opinion affirming the judgment should be set aside and the judgment of the trial court reversed, and that judgment should be here rendered in favor of appellants against appellee for $150, with interest thereon at the legal rate from the date of the judgment in the divorce suit and until paid.